Case 0:20-cv-60275-WPD Document 13 Entered on FLSD Docket 05/15/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE

   TODDRIC KNIGHT and EVENSON       )
   BENDERS,                         )
                                    )
             Plaintiffs,            )
                                    )
   v.                               )                  Case No. 0:20-cv-60275-WPD
                                    )
   ALL-WAYS TOWING & STORAGE, INC., )
                                    )
             Defendant.             )
                                    )



                                   NOTICE OF APPEARANCE

         Jesse I. Unruh, Esq. of the law firm of Spire Law, LLC. hereby files this, his Notice of

  Appearance as counsel for the Defendant in the above-referenced matter and requests that all future

  pleadings, briefs, notices, Orders, or documents of whatever kind be served upon him.



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  1
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 0:20-cv-60275-WPD Document 13 Entered on FLSD Docket 05/15/2020 Page 2 of 2



  DATED this 15th day of May, 2020.

                                               Respectfully submitted,
                                               Spire Law, LLC
                                               12249 Science Drive, Suite 155
                                               Orlando, Florida 32826


                                               By: s/Jesse I. Unruh
                                                      Jesse I. Unruh, Esq.
                                                      Florida Bar No. 93121
                                                      jesse@spirelawfirm.com


                                               Attorney for Defendant | All-Ways Towing &
                                               Storage, Inc.



                                  CERTIFICATE OF SERVICE

          I hereby Certify that on this 15th day of May, 2020, the foregoing was electronically filed
  with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice
  of electronic filing to: Tiexin Yang, Esq. at tiexin@icelawfirm.com and Charles Merrill Eiss, Esq.
  at chuck@icelawfirm.com at 7951 SW 6th Street, Suite 308, Plantation, FL 33324
                                                 /s/ Jesse Unruh
                                                 Jesse Unruh




                                                  2
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
